 


110 HR 6464 IH: Back on Track Act
U.S. House of Representatives
2008-07-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
2d Session
H. R. 6464 
IN THE HOUSE OF REPRESENTATIVES 
 
July 10, 2008 
Mr. Braley of Iowa (for himself and Mr. Loebsack) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To make certain amendments to the loan and loan guarantee program under section 502 of the Railroad Revitalization and Regulatory Reform Act of 1976. 
 
 
1.Short titleThis Act may be cited as the Back on Track Act. 
2.AmendmentsSection 502 of the Railroad Revitalization and Regulatory Reform Act of 1976 (45 U.S.C. 822) is amended— 
(1)in subsection (e), by adding at the end the following new paragraph: 
 
(3)Bridge construction or repairFor direct loans and loan guarantees for construction or repair of a railroad bridge in an area with respect to which a major disaster has been declared by the President under section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act by reason of flooding or flood-related incidents beginning in 2008— 
(A)the interest rate shall be set at 1 percent; and 
(B)the credit risk premium required by subsection (f)(2) shall not exceed 2 percent of total loan or loan guarantee amount.; and 
(2)in subsection (g)(1), by striking 25 years and inserting 35 years.   
 
